                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

RAYMOND J. BERGERON DAVILA,

                       Plaintiff,
v.                                                       Case No. 19-CV-319-JPS

CHARLES WINSEL, ANTONIO
CHAVES, JOEL VOGT, JAMIE                                                 ORDER
ERVIN, ROBERT MASTRONARDI,
VELA CHASE, C.O. YOSIF, JASON
YOHN, LT. MAGICAL, BRADLEY
FRIEND, and JOHN DOES,

                       Defendants.


       Plaintiff Raymond J. Bergeron Davila proceeds in this matter pro se.

He filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#5). Due to Plaintiff’s indigence, the Court waived payment of an initial

partial filing fee (“IPFF”) in his case. (Docket #7).1 The Court proceeds to

screen the complaint.

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or



       1Plaintiff seems to believe that the Court has not waived payment of the
IPFF, because filed a second motion for leave to proceed in forma pauperis, claiming
that he has no money to pay any fees at this time. (Docket #8). Because the IPFF
was waived, the motion is unnecessary and will be denied as moot.
malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations


                                  Page 2 of 7
“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Defendants are employees of the Racine County Jail (the “Jail”).

Plaintiff has been regularly housed at the Jail in connection with various

state criminal cases pending against him. Plaintiff alleges that on October

22, 2018, he cut the inside of his mouth with a razor blade he obtained from

another inmate. (Docket #1). As an inmate with a history of self-harming

conduct, Plaintiff was housed in a unit specifically intended for suicidal

inmates. Id. He states that he should not have been allowed to come into

contact with non-suicide-status inmates, which would have prevented him


                                  Page 3 of 7
from obtaining the blade. Id. Plaintiff then used the blade to cut himself in

the presence of each Defendant. Id. None of them did anything to stop

Plaintiff’s self-harming activity until he was taken to the hospital some

hours later. Id. Plaintiff insists that his conduct was founded on genuine

suicidal ideations, although he refused medical treatment for his injuries at

the hospital. Id.

       Plaintiff may proceed against Defendants for their deliberate

indifference to his serious medical needs, in violation of the Eighth

Amendment.2 Claims for deliberate indifference to an inmate’s suicide risk

are legion in federal courts, and so extensive case law has developed to

interpret them. The basic formulation of the claim involves an objective and

a subjective component. Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006).

First, Plaintiff must show that the harm (or potential harm) was objectively,

sufficiently serious and a substantial risk to his health. Id.; Farmer v.

Brennan, 511 U.S. 825, 832 (1994). “It goes without saying that ‘suicide is a

serious harm.’” Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001)

(quoting Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261 (7th Cir. 1996)).

It is not clear that Plaintiff’s cutting could have actually led to his death.

Further, Plaintiff’s refusal of medical care makes the Court skeptical of the

seriousness of his injuries. Nevertheless, in light of the low level of scrutiny



       2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Prisoners are protected by the Eighth Amendment’s prohibition on cruel and
unusual punishment, while pretrial detainees are governed by the Fourteenth
Amendment’s due process clause. For now, the Court finds that Plaintiff could
proceed even under the more stringent standard provided by the Eighth
Amendment. What the appropriate standard is must be addressed by the parties
in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d 335,
350-54 (7th Cir. 2018).


                                    Page 4 of 7
applied at the screening stage, the Court can infer that the risk of harm was

sufficiently serious.

       Second, Plaintiff must establish that Defendants displayed deliberate

indifference to his risk of suicide. Collins, 462 F.3d at 761; Sanville, 266 F.3d

at 733. This, in turn, requires a dual showing that Defendants (1)

subjectively knew that Plaintiff was at substantial risk of committing

suicide and (2) were deliberately indifferent to that risk. Matos ex rel. Matos

v. O’Sullivan, 335 F.3d 553, 556 (7th Cir. 2003). Plaintiff’s allegations, viewed

generously, can support each showing. From those allegations, the Court

can infer that Defendants could have either stopped Plaintiff from

obtaining the blade, or could have taken it out of his mouth while he was

cutting himself, but that they chose to do nothing.3

       Therefore, the Court finds that Plaintiff may proceed on the

following claim pursuant to 28 U.S.C. § 1915A(b): Deliberate indifference to

Plaintiff’s serious medical needs on October 22, 2018, in violation of the

Eighth Amendment, by all Defendants.

       Accordingly,

       IT IS ORDERED that Plaintiff’s first motion for leave to proceed

without prepayment of the filing fee (in forma pauperis) (Docket #5) be and

the same is hereby GRANTED;




       3 Plaintiff states that he wishes to proceed on a failure-to-protect claim
against some of the Defendants for their failure to prevent him from obtaining the
blade. A failure-to-protect claim is not appropriate in this instance, as it would
only apply if Plaintiff was attacked by another inmate. Rather, a deliberate
indifference to medical needs claim is the best fit for Plaintiff’s allegations. Of
course, within this claim, Plaintiff may argue that each Defendant is liable in their
own way; some for not keeping Plaintiff away from other inmates who could give
him tools to self-harm, and others for not intervening in the cutting activity.


                                    Page 5 of 7
       IT IS FURTHER ORDERED that Plaintiff’s second motion for leave

to proceed without prepayment of the filing fee (in forma pauperis) (Docket

#8) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that the United States Marshal shall

serve a copy of the complaint and this order upon Defendants pursuant to

Federal Rule of Civil Procedure 4. Plaintiff is advised that Congress requires

the U.S. Marshals Service to charge for making or attempting such service.

28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00

per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2),

(a)(3). Although Congress requires the Court to order service by the U.S.

Marshals Service precisely because in forma pauperis plaintiffs are indigent,

it has not made any provision for these fees to be waived either by the Court

or by the U.S. Marshals Service;

       IT IS FURTHER ORDERED that Defendants shall file a responsive

pleading to the complaint;

       IT IS FURTHER ORDERED that the agency having custody of the

plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from the plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to the plaintiff’s trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff’s remaining balance to the receiving institution;




                                   Page 6 of 7
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 24th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
